DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.

Claims 1, 7 and 13 have been amended.  Claims 6, 12 and 18 have been canceled.  Claims 1-5, 7-11 and 13-17 are presented for examination, with claims 1, 7 and 13 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-5, 7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al., US 2014/0279837 (hereinafter “Guo”).


Regarding claim 1, Guo discloses, a computer-implemented method, the method comprising:
receiving, by a computer system, a statement to perform operations on data stored in an application, the data including fields (e.g. schema fields, Guo:[0109] );
identifying a query language based on a target data store of the application (e.g. An NLIDB module in the NLP engine 336 parses the natural language questions and translate them into more technical query languages such as SQL, etc. or, preferably, into the unified, SQL-like API described above that, in turn, is translated into underlying data engines' native query APIs, Guo:[0106].  The particular technique employed for a given conversion will depend on the nature of a source or first database );
transforming the received statement into a query language specific statement (e.g. An NLIDB module in the NLP engine 336 parses the natural language questions and translate them into more technical query languages such as SQL, etc. or, preferably, into the unified, SQL-like API described above that, in turn, is translated into underlying data engines' native query APIs, Guo:[0106]); 
identifying at least one operation of the operations for performing an action that is not supported by the query language specific statement (e.g. If a user's input does not match any of the supported questions, then a statistical parsing (SP) process, as known in the art, is used to make the best effort in finding the answer, Guo:[0108]);
Guo does not explicitly disclose:
obtaining a function from a function library separate from the target data store, the function comprising at least one substitute operation that is configured to perform one or more different actions than the action that is not supported, wherein performing the one or more different actions by the substitute operation causes an equivalent result as performing the action that is not supported (e.g. If the user input does match an available question, the NLIDB modules searches the question in the Q&A table, locates the "answer" which is stored in the form of a database query, executes the query against database, and then returns the result back to the end user, Guo: [0114]-[0115]. A predefined question/answer table (Q&A table) which includes all "supported" questions and their corresponding answers, ); 
applying the function to the query language specific statement (e.g. the NLIDB modules searches the question in the Q&A table, locates the "answer" which is stored in the form of a database query, executes the query against database, and then returns the result back to the end user.  With regard to the NLAG function, the same methodology described above relative to the NLIDB function is employed, with the exception that schema fields are replaced by application module keywords, and questions are replaced by function description statements, Guo: [0114]-[0115]); and 
providing the query language specific statement to the application for processing (e.g. After a user's input has been successfully parsed and a list of modules returned, the applicable development tool (e.g., the minor developer interface 326) allows the user to assemble the modules into an unified application, Guo: [0114] and [0116]).

Regarding claim 4, Guo further discloses, wherein the function changes the format of a data element (e.g. These rules are designed such, when a data pattern satisfies a given rule's conditions, the need to transform data from one storage format to another, either partially or in the whole, is detected. That is, predefined transformation rules permit the controller 302 to decide whether certain data can be transformed; if it can be transformed, the controller 302 initiates a transformation process that iterates through the original data (i.e., stored in the first ).

Regarding claim 5, Guo further discloses, wherein the statement is a SQL statement and the data storing application is a NoSQL database (e.g. the single interface may support common operations expressed in a format that is not dependent upon any one database storage format. For example, the controller 302 may provide a unified API for end users to manage data using a JSON-based, Structured Query Language (SQL)-like API. The SQL-like APIs facilitates communication with both external and internal users of the system 300, particularly in that it bridges the strict and rigid relational database requirements to the relatively loose and flexible NoSQL database requirements, thereby enabling traditional developers to enjoy the benefits of a NoSQL database or multiple databases without going through a steep learning curve, Guo:[0027]).

Claims 7 and 10-11 recited a non-transitory computer storage medium that has similar subject matters as of claims 1 and 4-6.  Therefore, claims 7 and 10-11 have been rejected by the same reasons indicated in claims 1 and 4-6.

Claims 13 and 16-17 recited a system that has similar subject matters as of claims 1 and 4-6.  Therefore, claims 13 and 16-17 have been rejected by the same reasons indicated in claims 1 and 4-6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, and further in view of Sthanikam et al., US 2010/0306220 (hereinafter “Sthanikam”).

Guo does not explicitly disclose limitation of claim 2.
Regarding claim 2, Sthanikam teaches, wherein the function accepts multiple inputs and produces a single output (e.g. An aggregation function is one that takes multiple inputs ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify knowledge capture and discovery system as disclosed by Guo to include Efficient Way To Evaluate Aggregations On XML Data Using Path-Based Row Sources as taught by Sthanikam to provide increasing the performance of querying binary-encoded XML data stored in an object-relational database while keeping the benefits that the database management system provides.

Claims 8 and 14 have similar subject matters as of claim 2.  Therefore, claims 8 and 14 have been rejected by the same reasons indicated in claim 2.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Sthanikam , and further in view of Mazoue, US 2014/0258341 (hereinafter “Mazoue”).

Guo does not explicitly disclose limitation of claim 3.
Regarding claim 3, Mazoue teaches, wherein the function changes the value of a data element absent changing the type of the data element (e.g. a default can include determining the regional settings as the regional settings of a computing device that is executing an application (e.g., the application 106). In some implementations, the regional language can be manually changed by a user and can be used during the identification of the data types. In some implementations, one or more of the numeric settings, the language and the date/time format can be manually entered by a user, Mazoue: [0036]-[0038]).


Claims 9 and 15 have similar subject matters as of claim 3.  Therefore, claims 9 and 15 have been rejected by the same reasons indicated in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153